Citation Nr: 1208254	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for coronary artery disease, to include as a result of exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for panniculitis, to include as a result of exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for asthma, to include as a result of exposure to contaminated water at Camp Lejeune.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2010 rating actions of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi and an August 2011 decision of the RO in Louisville, Kentucky.  [Due to the current location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Louisville, Kentucky.]  


REMAND

Although further delay is regrettable, the Board finds additional development necessary to adjudicate the issues on appeal.  Specifically, in this case, the Veteran seeks service connection for multiple disorders as a result of exposure to contaminated water while serving at Camp Lejeune.  In the VA Form 9, Appeal To Board Of Veterans' Appeals, which the Veteran submitted in February 2012, he requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ).  However, a complete and thorough review of the claims folder indicates that the Veteran's requested hearing has not yet been scheduled.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran here has not been accorded his requested hearing, the Board agrees that a remand of his appeal is necessary to correct this procedural defect.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  Provide the Veteran reasonable advance notice of the date, time, and location of his hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

